This case was dismissed at a former day of this term because of a defective appeal bond. The defect has been remedied; the judgment of dismissal is set aside, the appeal is re-instated, and the case is now before us on its merits.
There is no denial of the fact that appellant cut deceased badly on the occasion in question, and no serious issue was made of the fact that said wounds led to and caused the death of deceased. Two wounds were in the abdomen, from at least one of which the intestines protruded. Another penetrated the lungs, and witnesses testified that deceased was breathing through this hole. Another exposed the vertebrae in the neck; another cut one arm to the bone, and others were through the jaws and into the mouth. The knife used had a blade said to be two and one-half inches in length and very sharp. The facts seem sufficient.
We find nine bills of exception, each of which has been examined but in none of which do we perceive any error. All of the bills are qualified. Exceptions to such qualifications are noted over the signatures only of appellant's attorneys. Such notation is not sufficient. See Kerr v. State, Cause No. 17486, opinion handed down April 17, 1935 (128 Tex.Crim. Rep.).
A brief reference is made to each bill. Bill 1 complains of testimony of the father of deceased, in effect, that he did not look at the face of his son after he was washed up. He was present at the difficulty, and had described some of the wounds. Bill 2 sets out a question asked a witness, but fails to show that any answer was given. The question was not of form to be injurious. Bill 3 brings forward objection to the testimony of an experienced and apparently competent doctor who was called at once after the difficulty, who examined the wounds, and testified that he could do nothing for the man. The objection was that this doctor was allowed to say that the wounds caused death in his opinion. The testimony was admissible. Bill 4 complains that the same doctor was allowed to testify that the knife shown him could have inflicted the wounds found by him upon the body. We see no valid objection. There is *Page 204 
no contention in the case but that appellant did inflict said wounds with the knife shown the doctor. There being no serious contention over the fact that appellant inflicted the wounds that caused the death of deceased, we see no particular ground of objection to letting the undertaker, — who said he was a man of many years experience and felt competent to so testify, — state that in his opinion the wounds on the body of deceased caused his death. The fatal encounter resulted from and immediately following a difficulty had by appellant with a much smaller man than himself. The man with whom appellant had the previous trouble was permitted to testify to the facts concerning it, and also that appellant then cut him. It appears that immediately following this affray deceased upbraided appellant and told him he ought to be ashamed of himself for cutting a small man like the one he had just had his trouble with. At once upon this statement the difficulty began between appellant and deceased. We see no need to discuss the other bills of exception, all of which have been carefully examined and in none of which do we find any error.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.